[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            April 15, 2008
                             No. 05-15813                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket Nos. 02-21735-CV-FAM
                           95-00605CR-FAM

JOSE SALDANA,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (April 15, 2008)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
      Federal prisoner Jose Saldana, proceeding pro se, appeals the district court’s

partial denial of his 28 U.S.C. § 2255 motion to vacate his sentence. We issued a

certificate of appealability on the following four issues: (1) whether the district

court violated Clisby v. Jones, 960 F.2d 925, 938 (11th Cir. 1992) (en banc), by

failing to address Saldana’s claims that (a) the trial court erred by admitting expert

testimony by one witness, Detective Alex Andrade, under Federal Rules of

Evidence 104(a) and 702, and (b) his trial and appellate counsel were ineffective

for failing to challenge the trial court’s admission of that testimony; (2) whether

the district court violated Clisby by failing to address Saldana’s claims that (a) the

prosecutor violated the rule of Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194,

1197 (1963), by failing to disclose evidence that a government witness committed

armed robbery of a dwelling, and (b) his trial and appellate counsel were

ineffective for failing to make a Brady challenge to the prosecutor’s failure to

disclose this information; (3) whether the district court violated Clisby by failing to

address Saldana’s claim that the trial court lacked jurisdiction to enter several

preliminary forfeiture orders; and (4) whether the district court abused its

discretion by failing to rule on Saldana’s Motion to Adopt and his Motion

Requesting Leave to Supplement Pursuant to Fed. R. Civ. P. 15(d).

      When reviewing the district court’s denial of a § 2255 motion, we review de



                                           2
novo questions of law and we review findings of fact only for clear error. Lynn v.

United States, 365 F.3d 1225, 1232 (11th Cir. 2004). The scope of review is

limited to the issues specified in the COA. Murray v. United States, 145 F.3d

1249, 1251 (11th Cir. 1998).

                                           I.

      Saldana contends that the district court violated Clisby by failing to address

three issues raised in his § 2255 motion. In Clisby, out of “deep concern over the

piecemeal litigation of federal habeas petitions,” we exercised our supervisory

authority over the district courts and instructed them to resolve all claims for relief

raised in a petition for habeas corpus, regardless of whether habeas relief is granted

or denied. Clisby, 960 F.2d at 935–36 (involving a habeas petition filed under 28

U.S.C. § 2254); see also Gay v. United States, 816 F.2d 614, 616 n.1 (11th Cir.

1987) (“[T]he principles developed in habeas cases also apply to § 2255

motions.”). “An allegation of one constitutional violation and an allegation of

another constitutional violation constitute two distinct claims for relief, even if

both allegations arise from the same alleged set of operative facts.” Clisby, 960

F.2d at 936. When a district court fails to address all of the claims in a habeas

petition, we “will vacate the district court’s judgment without prejudice and

remand the case for consideration of all remaining claims.” Id. at 938.



                                           3
       Saldana first argues that the district court failed to address his claims that the

trial court erred by admitting expert testimony by Detective Andrade under Fed. R.

Evid. 104(a) and 702, and that his trial and appellate counsel were ineffective for

failing to challenge the trial court’s admission of that testimony. The district court

did not address these claims. It should have.

       Saldana next argues that the district court failed to address his claims that the

prosecutor committed a Brady violation by failing to disclose evidence that a

government witness committed armed robbery of a dwelling, and that his trial and

appellate counsel were ineffective for failing to make a Brady challenge to the

prosecutor’s failure to disclose this information. The district court did not address

these claims either. It should have.

       Saldana finally argues that the district court failed to address his claim that

the trial court lacked jurisdiction to enter several preliminary forfeiture orders.

Although the district court did not directly address Saldana’s jurisdictional

challenge to the court’s preliminary forfeiture orders, the court did analyze

Saldana’s contention that he was provided ineffective assistance of counsel

because his attorney failed to challenge the sufficiency of the evidence supporting

the forfeiture orders. In its analysis, the district court stated that a challenge to a

forfeiture order is outside the scope of a § 2255 proceeding, which provides an



                                             4
avenue for a prisoner to challenge custody under a federal criminal conviction or

sentence. This reasoning is broad enough to encompass Saldana’s claim that the

district court lacked jurisdiction to enter the forfeiture orders, and therefore the

court did sufficiently address this issue.

                                              II.

       Saldana also contends that the district court abused its discretion by failing

to rule on his Motion to Adopt and his Motion Requesting Leave to Supplement

Pursuant to Fed. R. Civ. P. 15(d). “The denial of a motion by the district court,

although not formally expressed, may be implied by the entry of final judgment

(which is in effect an overruling of pending pretrial motions) or of an order

inconsistent with the granting of the relief sought by the motion.” Addington v.

Farmer’s Elevator Mut. Ins. Co., 650 F.2d 663, 666 (5th Cir. July 13, 1981).1

Saldana’s motion to supplement and motion to adopt, which both sought to add an

additional claim to his § 2255 motion, were filed before the district court entered

its final judgment on that petition. The court’s entry of a final judgment was

inconsistent with permitting an additional claim for relief and therefore implicitly

denied these pending motions. See Addington, 650 F.2d at 666.



       1
          In our en banc decision Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981), we adopted as binding precedent all decisions of the former Fifth Circuit handed down
prior to October 1, 1981.

                                               5
                                         III.

      The district court did adequately address Saldana’s motion to adopt and

motion to supplement, and the reasoning in its order resolving his § 2255 motion

was broad enough to encompass Saldana’s claim that the court lacked jurisdiction

to enter several preliminary forfeiture orders. However, because the district court

did not address Saldana’s claims in his § 2255 motion relating to Detective

Andrade’s testimony and the alleged Brady violation, we vacate the district court’s

partial denial of Saldana’s § 2255 motion and remand for consideration of those

unresolved claims.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          6